Citation Nr: 9906550	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  92-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.

The appeal arises from the October 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in pertinent part, denying service 
connection for a low back disability. 

The Board remanded the claim in August 1994 and August 1995 
for evidentiary development.


REMAND

An RO personal hearing had been scheduled for May 1997 for 
the appealed claim.  However, by a May 1997 statement the 
veteran requested that the hearing be canceled and that the 
Disabled American Veterans of America (DAV), his then newly 
appointed representative, review his case prior to a hearing.  
No hearing was subsequently scheduled, and the veteran has 
since appointed a different representative, the Tennessee 
Department of Veterans Affairs, in December 1997.  No mention 
was made of the requested hearing in the new representative's 
July 1998 VA Form 646, and there is no correspondence from 
the veteran subsequent to the May 1997 submission.  An 
inquiry was made by the Board on December 14, 1998, to the 
veteran, as to whether the veteran still desired a hearing 
before the Board.  However, no reply was received by the 
veteran within the 30 days allotted for a reply.  The Board's 
request letter indicated that if no reply was received it 
would be presumed that the veteran still requested a hearing.  
He has never 


requested a hearing before a member of the Board at the RO.  
Accordingly, the case is remanded to afford the veteran the 
further opportunity of an RO personal hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the RO.

2.  If the hearing is not canceled but 
rather is attended by the veteran, the 
RO should thereafter complete any 
appropriate development and readjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disability.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should 
be afforded the applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


